Citation Nr: 1609187	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-50 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim of service connection for PTSD.  This matter was previously before the Board in June 2013, when another Veterans Law Judge reopened the PTSD claim, recharacterized the matter to include all psychiatric diagnoses (under Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the matter for additional development.  The case has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, after reviewing the record it has concluded that additional development is necessary to fulfill VA's "duty to assist" the Veteran in substantiating his claim of service connection for psychiatric disability.

First, the Board notes that the Veteran's personnel record is not clear as to the nature of his service.  He has alleged service in the waters off Vietnam aboard two separate ships: the U.S.S. Dubuque and the U.S.S. New Orleans.  His personnel file indicates only that he was assigned to Helicopter Mine Countermeasures Squadron TWELVE (HM-12) at Norfolk Air Station, Virginia, from the squadron's inception in April 1971 through his separation from active service in June 1974.  A review of the squadron's history on the Navy's public website indicates that "approximately 450 personnel deployed in support of Operation ENDSWEEP" in November 1972 to clear mines from the territorial waters of North Vietnam.  See http://www.public.navy.mil/airfor/HM12/Pages/Command-History.aspx).  His service treatment records (STRs) note that he sought medical treatment in January 1973 at Naval Air Station Cubi Point (Philippines), which indicates, at the very least, that his service with HM-12 was not entirely at Norfolk Air Station and, furthermore, suggests that he may have participated in the described deployment.  

The Veteran has alleged that he was deployed on mine sweeping duty in the Republic of Vietnam in 1972 and 1973 (see, e.g., October 1990 VA treatment record).  As a claim of service connection for PTSD may be substantiated based on a fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)), establishing the nature of the Veteran's service in those years is critical to the resolution of his claim.  Furthermore, in September 2015, the Veteran's representative stated that the Veteran was involved in combat with the enemy (and thus entitled to consideration under 38 C.F.R. § 3.304(f)(2)).  Consequently, remand is required to conduct exhaustive development, as necessary, to determine upon what ships the Veteran served, across which dates, and, to the extent possible, to what duties he was assigned.

Next, the Board observes that the Veteran has outlined several stressors which have not been successfully corroborated based on the development conducted thus far, and concludes that additional development is necessary to fulfill VA's "duty to assist."  

In a July 1991 personal history, the Veteran asserted that his friend was killed in a prop wash accident in October 1972, but in a July 2013 stressor statement, he stated that the incident occurred in March 1973.  Pursuant to the Board's June 2013 remand, corroboration was sought based solely on the allegation that the accident occurred in March 1973.  The Board acknowledges that the Veteran's reports of the dates the incidents occurred have varied.  However, in a recent decision, the Court of Veterans Claims (Court) held that VA's duty to assist requires that it make multiple attempts, as necessary, to corroborate a veteran's alleged stressor event, even if the Veteran is not able to narrow the timeframe to a 60-day window (as is required for each corroboration request to the Joint Services Records Research Center (JSRRC)).  Gagne v. McDonald, 27 Vet. App. 397 (2015).  Thus, the Board finds that remand is required to determine (based on the development to determine the Veteran's ship assignments (if any) whether the Veteran could have witnessed a fellow crewmember (of HM-12 or of the ships upon which he was stationed) be killed in a helicopter "prop wash" accident in 1972 or 1973.

In his July 2013 stressor statement, the Veteran also alleged that, in May 1971, he was engaged in firing exercises at the Dam Neck off-shore firing range when he was ordered to (and did) fire on a civilian vessel that refused to respond to radio hails, and that, while he was onboard the U.S.S. New Orleans, North Vietnamese generals came aboard for peace talks that broke down, and the ship made ready for invasion.  No development has been undertaken on corroborate these stressors.  On remand, attempts must be made to corroborate these alleged stressors.

Additionally, the Board notes that the Veteran has previously asserted that his psychiatric symptoms began in 1973 (i.e., during active duty service).  While the Veteran's STRs are silent for any psychiatric complaints, the Veteran's personnel records may provide some support for this assertion.  Notably, his enlisted performance record indicates that, prior to May 1973, his scores ranged from 2.8 to 3.8, and he was recommended for advancement.  In May 1973, the recommendation for advancement was withdrawn "due to exceptionally low professional performance", and scores from that point ranged from 2.0 to 3.2.  He also was subject to two non-judicial punishments in July 1973 (absent without leave) and January 1974 (disobeying a lawful order), and was discharged from service as an E1 Seaman Recruit after completing a 4-year enlistment; he was not recommended for reenlistment.  The Board finds that the facts in this matter (an allegation of disability manifesting during active service, a current psychiatric diagnosis, and personnel records suggesting a substantial change in behavior during service) meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the AOJ should arrange for psychiatric examination of the Veteran to determine whether he has a psychiatric disability related to active service, to include as the result of any corroborated stressors, fear of hostile military or terrorist activity (if applicable), or in-service onset.

Additionally, the record suggests that the Veteran receives on-going VA treatment (to possibly include from a Vet Center) for his psychiatric disability.  This suggests that there are updated treatment records available that may be pertinent to the claim at issue.  On remand, updated treatment records must be obtained (if available).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for psychiatric disability (to specifically include Vet Center treatment, if applicable), and to provide authorizations for VA to secure records of any such private treatment.  Secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Arrange for exhaustive development to clarify the nature of Veteran's overseas military service, to include, to the extent possible, any ships to which his unit was assigned, dates of assignment, and duties.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

3.  Submit a request to the JSRRC (or other appropriate source) for any information that might corroborate the Veteran's reported stressors of:

(a) seeing a fellow crew member killed in a "prop wash" accident in 1972 or 1973, to specifically include anyone assigned to HM-12, the U.S.S. New Orleans, or the U.S.S. Dubuque;

(b) per direct order, firing on a civilian vessel in May 1971 at Dam Neck offshore firing range; and

(c) being on board a U.S. naval ship while North Vietnamese generals were present for peace talks (which broke down) and being ordered to prepare for invasion.  

Successive requests must be made to JSRRC (or other source) until the entire relevant time period has been considered.  If the JSRRC responds that it is unable to comply with the request, or that any of the alleged stressors cannot be corroborated, produce a formal memorandum for the file documenting efforts to obtain this information, notify the Veteran, and associate a copy of the Veteran's notification with the file.

4.  Regardless of whether a claimed stressor is corroborated, after the above development sought is completed, schedule the Veteran for a psychiatric examination.  Clearly inform the examiner of any corroborated stressor(s).  The record must be reviewed by the examiner in conjunction with the examination.  If indicated, psychological testing for PTSD should be conducted and the results compared to the criteria for a PTSD diagnosis.

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

(a) Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor or a fear of hostile military or terrorist activity during service?  Please indicate any diagnostic criteria required for a diagnosis of PTSD that are not met.

(b) Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service?  Please specifically address the apparent 1972 change in the Veteran's active duty performance, as reflected in his personnel records.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  After completion of the above and any additional development the deemed necessary, review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




